Citation Nr: 9922778	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran had active service from September 1967 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim on appeal.


REMAND

The veteran indicated at his April 1999 personal hearing 
before the below-signed Board Member, that he has not worked 
since 1994 and is currently in receipt of Social Security 
Income (SSI).  The medical records pertaining to the granting 
of SSI benefits have not been included in the claims file.  
The Board cannot proceed on the veteran's appeal without 
attempting to obtain these records.  "When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the BVA must seek to obtain those records before proceeding 
with the appeal."  Murincsak v. Derwinski 2 Vet. App.  363, 
373 (1992). 

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should also obtain copies of 
the veteran's VA treatment records from 
the VAMC in Erie, Pennyslvania from March 
1998 to the present, as well as any 
recent treatment records from the VAMC in 
Pittsburgh, Pennsylvania. 

Following completion of the requested development above, the 
agency of original jurisdiction should again consider the 
veteran's claim and determine whether or not it may be 
granted.  If action remains adverse to the appellant, he 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.

No action on the part of the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issue on appeal.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










